                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JUAN JOSE CARRILLO                                                               PLAINTIFF
ADC #137485

v.                              No: 1:15-cv-00113 JLH-PSH

WENDY KELLEY, et al.                                                         DEFENDANTS

                                        JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       Dated this 14th day of August, 2019.




                                                  J. LEON HOLMES
                                                  UNITED STATES DISTRICT JUDGE
